Citation Nr: 0703546	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder 
secondary to service-connected left knee disability. 
 
2.  Entitlement to service connection for gastrointestinal 
disability secondary to medication taken for service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
January 1986.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that, among other things, declined to reopen the claims 
of service connection for back and right knee disabilities, 
and denied service connection for a stomach disorder.

During the pendency of the appeal, service connection for a 
right knee disorder was granted by rating action dated in May 
2005.  This is considered a full grant of this benefit sought 
on appeal and is no longer for appellate consideration.

The appellant was afforded a videoconference hearing at the 
RO in June 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  

Following the decision below, the issues of entitlement to 
service connection for back and gastrointestinal disorders as 
secondary to service-connected disability will be addressed 
in a REMAND that follows, and will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
an RO decision dated in April 1998.

2.  Evidence received subsequent to the 1998 RO 
determination, when considered by itself or together with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a back disorder secondary to 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision denying service connection for 
a back disorder secondary to left knee disability is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1104 (2006).

2.  The evidence received subsequent to the RO's April 1998 
decision is new and material and the appellant's claim of 
entitlement to service connection for a back disorder as 
secondary to service-connected left knee disability is 
reopened. 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he developed a low back 
disorder as the result of impaired left knee function, 
including an altered gait, due to service-connected left knee 
disability for which service connection should be granted on 
a secondary basis.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for a back disorder secondary to 
service-connected left knee disability, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006). This 
includes disability made chronically worse by service- 
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual Background and Legal Analysis

The RO denied service connection for a back disorder by a 
rating decision dated in April 1998.  The veteran did not 
file a timely appeal and this determination is final. See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 
(2006).  The appellant attempted to reopen his claim for such 
in a statement received in August 2004.  Because the 1998 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Claims that are the 
subject of final decisions can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2004) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).).

The evidence of record at the time of the 1998 RO decision 
included private and VA medical records that showed no 
treatment or diagnosis of the claimed back disorder.  The RO 
denied service connection on the basis that the claim was not 
well grounded as there was no competent evidence establishing 
that the veteran had current back disability that was related 
to a service-connected disability.

The evidence received after the RO's 1998 denial of the claim 
of service connection for a back disorder secondary to 
service-connected left knee disability includes private 
medical reports dated between 2002 and 2006 reflecting 
continuing treatment for orthopedic disability including the 
back, VA outpatient records dated between 2004 and 2005, and 
testimony presented upon personal hearing on appeal in June 
2006.  In a medical report dated in July 2006, the veteran's 
private physician, D. J. H., M.D., indicated that gait 
alterations from the appellant's longstanding knee problems 
might be contributing to some of his chronic back pain.  

Therefore, after review of the information reported above, 
the Board finds that Dr. H.'s medical report potentially 
links claimed back disability to service-connected left knee 
disability.  As such, it is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted, and the 
claim of service connection for a back disorder secondary to 
service-connected left knee disability is reopened.

(The Board would point out that the latter evidence was 
received following the most recent supplemental statement of 
the case in May 2005, and the veteran did not waive his right 
to initial review by the agency of original jurisdiction (See 
38 C.F.R. §§ 19.38(b) (3), 20.1304(c)) (2006)).  In this 
instance, however, adjudication of the threshold issue to 
reopen the claim of service connection of a low back disorder 
without referral to the RO for first review poses no 
prejudice to the appellant as it is a full grant of this 
aspect of the claim. See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO); VAOPGCPREC 16-92 (July 24, 1992).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disorder secondary to 
service-connected left knee disability.  The appeal is 
granted to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for a back disorder secondary to left knee 
disability, the Board finds that further evidentiary 
development is required.  The Board is also of the opinion 
that further development is indicated with respect to the 
claim of service connection for a gastrointestinal disorder 
for reasons stated below.  

The veteran presented testimony on personal hearing in June 
2006 that private physicians had told him that he had a low 
back disorder secondary to gait imbalance related to service-
connected left knee disability, as well as gastrointestinal 
and/or gastroesophageal problems caused by medication taken 
for the service-connected disorder.  In a private medical 
report dated in July 2006, the examiner appears to support 
these contentions.  At the hearing, the veteran stated that 
on most recent VA examination in 2004, the examiner did not 
address any connection between service-connected disability 
and the currently claimed disorders.  The veteran's 
representative requested current VA examination in order to 
provide opinions as to a causal relationship.  The appellant 
also indicated at the hearing that there were additional 
private medical records that could support his claim, to 
include clinical data from Southwest General Hospital.

Following review of the record, the Board is of the opinion 
that the current clinical record is not sufficiently 
developed to definitively conclude that the claimed back and 
gastrointestinal disorders are secondary to service-connected 
left knee disability and/or medication taken therefor.  
Therefore, additional VA examinations, to include medical 
opinions, are warranted.  The veteran should also be 
requested to provide authorization for release of any 
outstanding private medical records.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that veteran appears to receive 
VA outpatient follow-up for various disabilities, including 
orthopedic and stomach disorders.  Treatment records dating 
through March 2005 have been associated with the claims file.  
The record thus indicates that relevant evidence in support 
of the veteran's claims may exist or could be obtained from a 
VA facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, VA outpatient treatment 
records dating from April 2005 should be retrieved and 
associated with the claims folder.

Finally, as indicated previously, the record reflects that 
following the most recent supplemental statement of the case 
in May 2005, a private medical report dated in July 2006 was 
received primarily showing treatment for low back disability.  
Reference was also made to stomach ulcers.  This evidence is 
pertinent to the claims currently on appeal.  The Board 
cannot consider this evidence in the first instance unless 
the veteran waives his right to initial review by the agency 
of original jurisdiction (See 38 C.F.R. §§ 19.38(b) (3), 
20.1304(c)) (2006)) which he has not done.  Therefore, due 
process requires that this case be returned to the RO for a 
supplemental statement of the case with respect to the issues 
of service connection for back and gastrointestinal 
disabilities secondary to service-connected left knee 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating from 
April 2005 should be requested and 
associated with the claims folder.

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
back and gastrointestinal disorders, 
including the Southwest General 
Hospital.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, if not already of 
record. 

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for special VA orthopedic and 
gastrointestinal examinations to 
determine whether he now has back and 
gastroesophageal disorders that are 
related to service-connected left knee 
disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physicians designated to examine 
the appellant.  A comprehensive clinical 
history should be obtained in each 
instance.  

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the orthopedic 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran now has a back disorder that was 
caused by or made worse by service-
connected left knee disability.  If 
aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability resulting from 
the aggravation by service-connected 
left knee disability.

Based on a thorough review of the 
evidence of record, the gastrointestinal 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran now has any gastroesophageal 
and/or stomach disorders that are 
causally related to medication taken for 
service-connected left knee disability.  

Both opinions should be set forth in 
detail.  

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


